Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the amendment received July 13, 2021:
Claims 1, 9 & 10 have been amended, Claims 11-12 have been withdrawn and claim 4 has been cancelled. Therefore claims 1-3 & 5-10 are pending in this office action.
The objections to the claims has been withdrawn
The objection to the specification have been withdrawn
The 112 rejection has been withdrawn

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on April 21, 2021.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
Claim 1, 5 & 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higo et al. JP 2006-147392 in view of Tanaka et al. (US 2012/0058375)

With respect to claim 1, Higo et al. discloses a lithium ion secondary battery [0002] comprising: an anode 13 including an anode current collector and an anode coating layer coating a region of the anode current collector [Abstract]; a cathode 11 including: 
a cathode current collector 23, a cathode coating layer 22 coating a region of the cathode current collector 23 [0027-0030; Figures 1-4]; and 
an inactive coating layer 21 disposed on a surface of a region of the cathode current collector 23 on which the cathode coating layer 22 is not disposed [Figures 1-4], the inactive coating layer 21 extending from one or more of both end portions of the cathode coating layer 22 [Figures 1-4]; and a separation membrane 15 arranged between the cathode 11 and the anode 13 [0033; 0010; Figures 1] , 

Wherein the thickness of the cathode current collector is 20µm [0027-0029] wherein the thickness of the inactive coating layer 21 is 50µm [0028-0029] and the thickness of the cathode coating layer 22 is (thickness a- thickness of the current collector 23 which is 200µm -20µm = 180µm) therefore the thickness of each cathode coating layer 22  is 180µm/2 which is 90µm [0027-0030] (wherein a thickness of the inactive coating layer (50µm) is greater than a thickness of the cathode current collector (20µm) and less than a thickness of the cathode coating layer (90µm). [0026-0030; 0035; 0003; 0033]


Higo et al does not disclose wherein the inactive coating layer extends towards an end portion of the anode. 

Tanaka et al. discloses a lithium ion secondary battery [0027-0029; Figure 1; Figure 2; Figure 3] comprising: an anode 20 including an anode current collector 21 and an anode coating layer 22 coating a region of the anode current collector 21 [Figure 3; 0029]; a cathode 10 including: a cathode current collector 11, a cathode coating layer 12 coating a region of the cathode current collector 11 [Figure 1; Figure 3; 0028-0029]; and an alumina-containing layer 40 (inactive coating layer) disposed on a surface of a region of the cathode current collector 11 on which the cathode coating layer 12 is not disposed [Figure 2; Figure 1; 0031-0037; 0054], the inactive coating layer 40 extending from one or more of both end portions of the cathode coating layer 12 toward an end portion of the anode 20 [Figure 3; 0003; 0029; 0081]; and a separation membrane 30 arranged between the cathode 10 and the anode 20 [Figure 2; Figure 3; 0028], wherein a thickness of the inactive coating layer 40  is greater than a thickness of the cathode current collector 11 and less than a thickness of the cathode coating layer 12.[0068

Wherein the thickness of the cathode current collector has a thickness of 12 µm to 25 µm [0039] wherein the thickness of the inactive coating layer 40 and wherein the thickness of the cathode coating layer is 25 µm to 80 µm [0066] and wherein the thickness of the inactive coating layer 40 is 3 µm to 15 µm [0068-0070] therefore 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the inactive coating layer of Higo et al. to extend towards an end portion of the anode, as disclosed in Tanaka et al., in order to prevent short circuit between the negative electrode and the positive electrode current collector while preventing delamination and loss of the short circuit prevention layer.  [0014-0016; 0029; 0078-0081]

With respect to claim 5, Higo et al. does not disclose wherein the inactive coating layer extends from one or more of both end portions of the cathode coating layer to the end portion of the anode.

Tanaka et al. discloses wherein the inactive coating layer 40 extends from one or more of both end portions of the cathode coating layer 12 to the end portion of the anode 20. [Figure 3; 0003; 0029; 0081; 0093]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the inactive coating layer of Higo et al. to extend to an end portion of the anode, as disclosed in Tanaka et al., in order to prevent short circuit between the negative electrode and the positive electrode current 

With respect to claim 7, Higo et al. does not disclose wherein the inactive coating layer includes one or more of a metal oxide, a metal hydroxide, a binder, or a conductive material.

Tanaka et al. discloses wherein the inactive coating layer 40 includes a binder and alumina (metal oxide). [0031-0038]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the inactive coating layer of Higo et al. to include a binder and metal oxide, as disclosed in Tanaka et al., in order to prevent abnormal generation of heat due to short circuit and to allow for proper adhesion and bond strength. [0034-0037]

In regards to the metal hydroxide and the conductive material, as the metal hydroxide and the conductive material are not positively required by claim 7 (as long as a metal oxide or binder is present) these limitations fail to further positively distinguish the claim from the prior art as these limitations are not necessarily present.

With respect to claim 8, Higo et al. does not disclose wherein the metal oxide includes one or more of SiO2, Al2O3, Al2(OH)3, TiO2, Mg(OH)2, BaSO4, TiO2, SnO2, CeO2, 

Tanaka et al. discloses wherein the inactive coating layer 40 includes a binder including polyimide and alumina (metal oxide). [0031-0038]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the inactive coating layer of Higo et al. to include a binder and metal oxide, as disclosed in Tanaka et al., in order to prevent abnormal generation of heat due to short circuit and to allow for proper adhesion and bond strength. [0034-0037]


In regards to the metal hydroxide and the conductive material, as the metal hydroxide and the conductive material are not positively required by claim 7 (as long as a metal oxide or binder is present) these limitations fail to further positively distinguish the claim from the prior art as only these limitations further limit options which are not necessarily present.

With respect to claim 9, Higo et al. does not disclose wherein the inactive coating layer includes one or more of polypropylene (PP), polyethylene (PE), Teflon®, polyethylene terephthalate (PET), or polyimide (PI).

Tanaka et al. discloses wherein the inactive coating layer 40 includes a binder including polyimide. [0031-0038]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the inactive coating layer of Higo et al. to include polyimide, as disclosed in Tanaka et al., in order to prevent abnormal generation of heat due to short circuit. [0034-0037]

With respect to claim 10, Higo et al. does not disclose wherein the inactive coating layer includes a mixture of one or more of polypropylene (PP), polyethylene (PE), Teflon®, polyethylene terephthalate (PET), or polyimide (PI), and one or more of a metal oxide or a hydroxide.

Tanaka et al. discloses wherein the inactive coating layer 40 includes a binder including polyimide and alumina (metal oxide). [0031-0038]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the inactive coating layer of Higo et al. to include a binder and metal oxide, as disclosed in Tanaka et al., in order to prevent abnormal generation of heat due to short circuit and to allow for proper adhesion and bond strength. [0034-0037]



Claim 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higo et al. JP 2006-147392 in view of  Tanaka et al. (US 2012/0058375) as applied to claim 1 above in further view of Matsuda et al. (US 2014/0011064)

With respect to claim 2, Higo et al. does not disclose wherein the cathode includes a cutting portion, and wherein a position of the cutting portion corresponds to a position of the inactive coating layer.

Matsuda et al. discloses a lithium ion secondary battery 10 comprising: an anode 6 including an anode current collector  and an anode coating layer 7 coating a region of the anode current collector [Figure 3; 0111-0120; 0076]; a cathode 1 including: a cathode current collector, a cathode coating layer 2 coating a region of the cathode current collector [Figure 3; 0111-0120; 0076]; and an inactive coating layer 3 disposed on a surface of a region 4 of the cathode current collector on which the cathode coating layer 2 is not disposed [Figure 3; 0053; 0076; 0031; 0036], the inactive coating layer 3 extending from one or more of both end portions of the cathode coating layer 2 toward an end portion of the anode 6 [Figure 3]; and a separation membrane 5 arranged between the cathode 1 and the anode 6 [Figure 3], wherein a thickness of the inactive coating layer 14µm [0054], wherein the thickness of the cathode current collector is 15 µm [0053] and wherein a thickness of the cathode coating layer is 69µm [0054], 

Matsuda et al. discloses wherein the cathode 1 includes a cutting portion wherein a position of the cutting portion corresponds to a position of the inactive coating layer 3. [0080]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cathode of Higo et al. to include a cutting portion wherein a position of the cutting portion corresponds to a position of the inactive coating layer, as disclosed in Matsuda et al., in order to prevent short-circuit and deterioration of battery characteristics. [0031; 0006-0007; 0013];  


With respect to claim 3, Higo et al. does not disclose wherein the cutting portion is included in a region of the inactive coating layer.

Matsuda et al. discloses wherein the cutting portion is included in a region of the inactive coating layer 3. [0080]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cathode of Higo et al. to include a cutting portion that is included in a region of the inactive coating layer, as disclosed in   


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higo et al. JP 2006-147392 in view of  Tanaka et al. (US 2012/0058375) as applied to claim 1 above in further view of Kaito et al. (US 2006/0204836)

With respect to claim 6, Higo et al. does not disclose wherein the inactive coating layer externally protrudes from the end portion of the anode.

Kaito et al. discloses a lithium ion secondary battery [Title] comprising: 

a negative electrode plate 120 (anode) including an anode current collector 121 and a negative electrode active material part 122 (anode coating layer)  coating a region of the anode current collector 121 [0049; Figure 1]; 

a positive electrode plate 110 (cathode) including:

 a cathode current collector 111, a positive electrode active material part 112 (cathode coating layer) coating a region of the cathode current collector 111; [0045-0054; Figure 1] and



 the inactive coating layer 113 extending from one or more of both edges 112a/112b (end portions) of the cathode coating layer 112 toward an edge 122a/122b (end portion) of the anode 120 [0049-0045; Figure 1] ; 

a separation membrane 130 arranged between the cathode 110 and the anode 120.  [0045-0054; Figure 1] and
wherein the inactive coating layer 113 externally protrudes from the end portion of the anode 120 [0045; Figure 1]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the inactive coating layer of Higo et al. to include externally protrude from the end portion of the anode, as disclosed in Kaito et al., in order to prevent unevenness of the load of the negative electrode active material/deposition of metal and to prevent short-circuit. [0045-0047]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yanagida et al. US 2007/0048613
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KIRAN AKHTAR/Examiner, Art Unit 1723